P. J. Marutiak, J.
Plaintiff was employed as a first-year probationary school teacher for the 1980-1981 school year. He was informed that his contract would not be renewed for the 1981-1982 school year and subsequently commenced mandamus for reinstatement, alleging that the defendant board of education’s action violated mandatory notice provisions of the Michigan teacher tenure act. He appeals from an order of summary judgment in favor of defendant.
The teacher tenure act, MCL 38.83; MSA 15.1983, provides certain rights and protections for the probationary teacher:
"At least 60 days before the close of each school year the controlling board shall provide the probationary teacher with a definite written statement as to whether or not his work has been satisfactory. Failure to submit a written statement shall be considered as conclusive evidence that the teacher’s work is satisfactory. Any probationary teacher or teacher not on continuing contract shall be employed for the ensuing year unless notified in writing at least 60 days before the close of the school year that his services will be discontinued.”
It is plaintiff’s contention that under this provi*189sion, defendant may not discontinue the employment contract of a probationary teacher for any reason unless that teacher has first been notified at least 60 days from the close of the school year that his or her work has been unsatisfactory. Insofar as any such termination of a probationary teacher is due to unsatisfactory work performance this is a correct interpretation. Weckerly v Mona Shores Bd of Ed, 388 Mich 731; 202 NW2d 777 (1972).
In the present case, had defendant attempted to discontinue plaintiffs contract on the ground that his work performance had been unsatisfactory, there would be no doubt that such action is precluded by defendant’s failure to provide timely written notice of his work performance. However, plaintiffs contract here was discontinued purely as a result of economic conditions. The tenure act is not applicable to probationary teaching contracts terminated for economic reasons. Boyce v Royal Oak Bd of Ed, 407 Mich 312; 285 NW2d 196 (1979). The Supreme Court there held that the purpose served of notifying probationary teachers of whether their services were satisfactory does not apply directly to discharges caused by economic reasons. The Court, in analyzing the act, found that the purpose of the protections provided under the teacher tenure act is not to guarantee teachers continuing employment under any circumstances but rather to protect teachers from the arbitrary and capricious conduct of school officials. Indeed, the Court went so far as to find that even tenured teachers were not protected by the 60-day notice requirement where their termination was for economic reasons, citing Steeby v Highland Park School Dist, 56 Mich App 395; 224 NW2d 97 (1974), lv den 393 Mich 802 (1975).
*190Therefore, the trial court’s determination of whether a school board’s decision not to renew the probationary contract for economic reasons was intended as a layoff or a discharge is irrelevant to whether MCL 38.83; MSA 15.1983 applied. Since plaintiff does not contend that his termination was for any reasons other than economic, the trial court’s grant of summary judgment is affirmed.
Affirmed.